Citation Nr: 9906183	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to retroactive payment for clothing allowance 
benefits pursuant to 38 U.S.C.A. § 1162 (West 1991); 38 
C.F.R. § 3.810 (1998).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1967, and from February 1970 to January 1973.

Intially, the Board of Veterans' Appeals (Board) notes that 
in response to the regional office (RO)'s May 1998 denial of 
entitlement to an effective date earlier than February 1, 
1993 for the grant of service connection for post-traumatic 
stress disorder (PTSD) with an evaluation of 100 percent, the 
veteran submitted a Department of Veterans Affairs (VA) Form 
1-9 that same month, which may be construed as a notice of 
disagreement with the RO's decision of May 1998.  Thereafter, 
the RO issued a statement of the case as to this issue in 
September 1998, and the record does not reflect that the 
veteran filed a substantive appeal as to this issue.  
Consequently, the Board finds that this issue is not a proper 
subject for current appellate review.  Parenthetically, the 
Board notes that although consideration was given to the 
possibility of utilizing the earlier VA Form 1-9 as the 
veteran's substantive appeal with respect to the September 
1998 statement of the case, such a consideration was found to 
be squarely precluded by recent United States Court of 
Veterans Appeals (Court) precedent.  See Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  The Board further 
notes that to the extent that the veteran's May 1998 VA Form 
1-9 may constitute a motion for clear and unmistakable error 
(CUE) with respect to earlier Board decisions in 1977, 1982, 
1986, and 1993, this matter will be referred for further 
action in accordance with the Board's Rules of Practice.  


FINDINGS OF FACT

1.  An informal application for annual clothing allowance 
with regard to service-connected skin disorders was first 
received by the RO in November 1993.  Payment was approved 
and paid in March 1994 for the year of 1993.

2.  An informal application for retroactive payment of annual 
clothing allowance from the date of the grant of service 
connection for skin disorders was also received by the RO in 
November 1993.



CONCLUSION OF LAW

Retroactive payment of clothing allowance from the date of 
the grant of service connection for skin disorders based on 
an application submitted in 1993 is not provided for by law.  
38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. §§ 3.151(a), 3.810 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A veteran is entitled to a clothing allowance if he: (1) 
"because of a service-connected disability," wears or uses 
a prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition "due to a service-connected disability" that 
causes irreparable damage to the veteran's outergarments.  38 
U.S.C.A. § 1162; 38 C.F.R. § 3.810.

Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date.  Subsequent annual 
payments for those meeting the eligibility requirements will 
become due on the anniversary date thereafter (August 1), 
both as to the initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date.  The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within one year from the 
date of notification to the veteran of such determination.  
38 C.F.R. § 3.810(c)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  
38 U.S.C.A. § 5101 (West 1991); 38 C.F.R. § 3.151(a).  Where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law.  Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).

The record reflects that in a July 1974 rating decision, 
service connection was established for epidermophytosis, 
tinea cruris, and residuals of acne vulgaris, from January 
17, 1973.

The record further reflects that in November 1993, the RO 
received the appellant's claim for the annual clothing 
allowance with regard to his service-connected skin 
disorders.  In November 1993, the RO also received the 
appellant's claim for retroactive annual clothing allowance 
benefits since the time the veteran was originally service-
connected for skin disorders.

The veteran filed his first formal claim for annual clothing 
allowance benefits in December 1993, and in March 1994, the 
RO awarded the veteran the annual clothing allowance for 
1993.  

In a letter to Senator B. in April 1994, the veteran 
specifically acknowledged he had not filed a claim for annual 
clothing allowance benefits for any year prior to 1993. 

The record reveals that the veteran filed annual applications 
for the annual clothing allowance benefits for the years 
following 1993 and that the RO granted these applications. 


II.  Analysis

The appellant did not submit his first formal application for 
the annual clothing allowance until December 1993, and the 
first informal application was not filed until November 1993.  
The veteran's informal application in November 1993 also 
included a claim for the retroactive payment of annual 
clothing allowance benefits from the date of the grant of 
service connection for certain skin disorders.  Thereafter, 
the veteran was paid the annual clothing allowance for the 
year 1993.  However, his informal and formal claims in 
November and December 1993 were not submitted within the 
necessary time limit for entitlement to the annual clothing 
allowance for the year 1992 and prior years.  Thus, 
entitlement to the annual clothing allowance for the period 
from the original grant of service connection for skin 
disorders would not be in order.  38 U.S.C.A. § 1162; 38 
C.F.R. § 3.810.

The appellant has maintained that he was not advised by the 
VA of his potential entitlement to the annual clothing 
allowance and is being penalized for lack of knowledge 
regarding the law.  He has asserted, in effect, that the VA 
failed to assist him in connection with his claim.  The Board 
notes, however, that the veteran in this case did not submit 
a claim for the annual clothing allowance until November 
1993, and that in in view of the lack of such a claim, any 
obligation to assist the veteran had not yet arisen.  

Although the VA makes a concerted effort to notify veterans 
of potential entitlement to VA benefits, the Court has held 
that the VA does not have the duty to provide a veteran with 
personal notice of potential eligibility for VA benefits.  
Hill v. Derwinski, 2 Vet. App. 451 (1991).  Consequently, the 
Board concludes that it has no alternative but to find that 
the veteran's claim lacks legal merit and must be denied.





ORDER

The claim for retroactive payment for clothing allowance 
benefits is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

